To the Honorable the House of Representatives of the Commonwealth of Massachusetts:
We, the Justices of the Supreme Judicial Court, have received the question upon which our opinion is required, a copy of which is hereto annexed.
Under the Constitution of Massachusetts the Justices of the Supreme Judicial Court are required to give opinions to each branch of the Legislature only “upon important questions of law, and upon solemn occasions.”
It sometimes has happened that opinions have been required when the nature of the questions or the importance of the occasion has not been such as to justify the Justices in exercising the power conferred upon them by the clause of the Constitution under which the questions were put. For some of these occasions see 122 Mass. 600; 148 Mass. 623; 150 Mass. 598. The reasons for declining to act have been stated at length at different times.
In Opinion of' the Justices, 186 Mass. 603, 608, after a brief discussion of the subject, it is said that we ought to answer “ only so far as our opinion is desired as an aid in the performance of official duties in regard to a matter then pending.” The same rule is also discussed and reaffirmed in Opinion of the Justices, 190 Mass. 611, 612, which relates to questions similar to that now before us.
In the present order we discover nothing that shows any action or proceeding now pending before the House of Representatives which makes an answer to the question important for its guidance or constitutes this a solemn occasion. The fact that the Civil Service Commission has raised a question as to the legality of the act is no sufficient reason for invoking the ex*616ercise of this extraordinary power under limited constitutional authority.
We therefore respectfully ask to be excused from answering the question.
Marcus P. Knowlton.
James M. Morton.
John W. Hammond.
William Caleb Loring.
Henry K. Braley.
Henry N. Sheldon.
Arthur Prentice Rugg.